DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 05/23/2019 has been entered.  Claims 1 and 17 were amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claims are included in the rejection based upon their dependence on a rejected claim.
Claim 17 recites an “OVJP tool”.  It is not seen where an “OVJP tool” is specifically mentioned in the specification.  While an “OVJP” process is generally discussed (see par. [0029], page 8 of specification as filed) there is no description of any tool or what would be encompassed by a “tool” as recited.  The term “OVJP tool” added in the preliminary claim amendment is considered to comprise new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 set forth the abbreviation “OVJP”, which is described as “organic vapor jet printing” in the disclosure by applicant.  Since is unclear that the abbreviation “OVJP” has a single, accepted meaning in the art, the use of the abbreviation “OVJP” within the claims introduces ambiguity with respect to the intended terminology in the claim.  It is suggested that the complete, intended term rather than the abbreviation be used in the claims.  Clarification and/or correction are required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,361,375.  Although the claims at issue are not identical, they are not patentably distinct from each other because while US ‘375 does not include claims to a source where the source is for an “OVJP process” per claim 1, US ‘375 clearly recites a source “for vacuum deposition”, which is also recited in claim 1 (see US ‘375 col. 103, lines 57-58 of claim 1) and while US ‘375 does not include claims to a method for deposition “in an OVJP tool” per claim 17, US ‘375 clearly recites a depositing process in a high vacuum deposition tool, which is also recited in claim 17 (see US ‘375 claim 15, col. 106, lines 24-28). Therefore, given the overlap between the present claims and the patent claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to arrive at compounds and methods which are both disclosed by patent US 10,361,375 and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Claims 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 16/897,694. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘694 also claims a method for making an EL device that includes a first compound and a second compound having the required evaporation temperature relationship (see ‘694 claim 1).  Disclosed host materials for the composition include substitution with deuterium.  Therefore, given the overlap between the present claims and the co-pending claims, it would have been within the skill level of, as well as  Application No. 16/897,694 and encompassed by the scope of the present claims and thereby arrive at the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13, and 16 of patent US 9,831,437.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘437 also claims a composition for an EL device that includes a first compound and a second compound having the required evaporation temperature relationship (see ‘437 claim 1). A method is claimed in ‘437 claim 17.  Disclosed host materials for the composition include substitution with deuterium.  Therefore, given the overlap between the present claims and the patent claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compositions and methods which are both disclosed by patent US 9,831,437  and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biswas et al., Annu. Rev. Chem. Biomol. Eng. 2013, 4:289-317 discusses patterning techniques for organic compounds in optoelectronic devices (see title and abstract).  In particular, types of organic vapor jet printing are discussed beginning at page 305.  The reference is considered relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786